Order entered November 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00261-CR
                                      No. 05-13-00262-CR
                                      No. 05-13-00263-CR
                                      No. 05-13-00264-CR

                          MARQUIS OBRIAN WHITE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F12-56960-U, F13-57100-U, F12-71366-U, F13-71367-U

                                           ORDER
       The Court REINSTATES the appeals.

       On August 26, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; and (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his

workload.

       We note that appellant’s brief was originally due July 19, 2013 and the appeal has been

abated for more than two months awaiting findings on why appellant’s brief has not been filed.
Accordingly, we DO NOT ADOPT the finding that appellant requires an additional seventy

days from October 29, 2013 to file appellant’s brief.

       We ORDER appellant to file his brief by DECEMBER 13, 2013. No further extensions

will be granted. If appellant’s brief is not filed by the date specified, the Court will order J.

Daniel Oliphant removed as appellant’s attorney and will order the trial court to appoint new

counsel to represent appellant in this case.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; to J. Daniel Oliphant;

and to the Dallas County District Attorney’s Office.




                                                        /s/   DAVID EVANS
                                                              JUSTICE